--------------------------------------------------------------------------------

EXHIBIT 10.30
 
Security Agreement
(Revolving Loan)
[logo2.jpg]



THIS SECURITY AGREEMENT (this “Agreement”), dated as of October 31, 2011, is
made by BOVIE MEDICAL CORPORATION, a Delaware corporation (the “Grantor”), with
an address at 5115 Ulmerton Road, Clearwater, Florida  33760 in favor of PNC
BANK, NATIONAL ASSOCIATION (the “Bank”), with an address at 201 East Pine
Street, Suite 200, Orlando, Florida  32801.


Under the terms hereof, the Bank desires to obtain and the Grantor desires to
grant the Bank security for all of the Obligations (as hereinafter defined).
 
NOW, THEREFORE, the Grantor and the Bank, intending to be legally bound, hereby
agree as follows:


1.        Definitions.


(a)           “Collateral” shall include all personal property of the Grantor,
including the following, all whether now owned or hereafter acquired or arising
and wherever located:  (i) accounts (including health-care-insurance receivables
and credit card receivables); (ii) securities entitlements, securities accounts,
commodity accounts, commodity contracts and investment property; (iii) deposit
accounts; (iv) instruments (including promissory notes); (v) documents
(including warehouse receipts); (vi) chattel paper (including electronic chattel
paper and tangible chattel paper); (vii) inventory, including raw materials,
work in process, or materials used or consumed in Grantor’s business, items held
for sale or lease or furnished or to be furnished under contracts of service,
sale or lease, goods that are returned, reclaimed or repossessed; (viii) goods
of every nature, including stock-in-trade, goods on consignment, standing timber
that is to be cut and removed under a conveyance or contract for sale, the
unborn young of animals, crops grown, growing, or to be grown, manufactured
homes, computer programs embedded in such goods and farm products; (ix)
equipment, including machinery, vehicles and furniture; (x) fixtures; (xi)
agricultural liens; (xii) as-extracted collateral; (xiii) commercial tort
claims, if any, described on Exhibit “A” hereto; (xiv) letter of credit rights;
(xv) general intangibles, of every kind and description, except patents, but
including payment intangibles, software, computer information, source codes,
object codes, records and data, all existing and future customer lists, choses
in action, claims (including claims for indemnification or breach of warranty),
books, records, goodwill, blueprints, drawings, designs and plans, trade
secrets, contracts, licenses, license agreements, formulae, tax and any other
types of refunds, returned and unearned insurance premiums, rights and claims
under insurance policies; (xvi) all supporting obligations of all of the
foregoing property; (xvii) all property of the Grantor now or hereafter in the
Bank’s possession or in transit to or from, or under the custody or control of,
the Bank or any affiliate thereof; (xviii) all cash and cash equivalents
thereof; and (xix) all cash and noncash proceeds (including insurance proceeds)
of all of the foregoing property, all products thereof and all additions and
accessions thereto, substitutions therefor and replacements thereof.  The
Collateral shall also include any and all other tangible or intangible property
that is described as being part of the Collateral pursuant to one or more Riders
to Security Agreement that may be attached hereto or delivered in connection
herewith, if any.


(b)           “Obligations” shall include all loans, advances, debts,
liabilities, obligations, covenants and duties owing by the Grantor to the Bank
under that certain Revolving Loan Agreement of even date herewith between
Grantor and the Bank, together with any and all other loans, advances, debts,
liabilities, obligations, covenants and duties owing by the Grantor to the Bank
or to any other direct or indirect subsidiary of The PNC Financial Services
Group, Inc., of any kind or nature, present or future (including any interest
accruing thereon after maturity, or after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding relating to the Grantor, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), whether direct or
indirect (including those acquired by assignment or participation), absolute or
contingent, joint or several, due or to become due, now existing or hereafter
arising, whether or not (i) evidenced by any note, guaranty or other instrument,
(ii) arising under any agreement, instrument or document, (iii) for the payment
of money, (iv) arising by reason of an extension of credit, opening of a letter
of credit, loan, equipment lease or guarantee, (v) under any interest or
currency swap, future, option or other interest rate protection or similar
agreement, (vi) under or by reason of any foreign currency transaction, forward,
option or other similar transaction providing for the purchase of one currency
in exchange for the sale of another currency, or in any other manner, (vii)
arising out of overdrafts on deposit or other accounts or out of electronic
funds transfers (whether by wire transfer or through automated clearing houses
or otherwise) or out of the return unpaid of, or other failure of the Bank to
receive final payment for, any check, item, instrument, payment order or other
deposit or credit to a deposit or other account, or out of the Bank’s
non-receipt of or inability to collect funds or otherwise not being made whole
in connection with depository or other similar arrangements; and any amendments,
extensions, renewals and increases of or to any of the foregoing, and all costs
and expenses of the Bank incurred in the documentation, negotiation,
modification, enforcement, collection and otherwise in connection with any of
the foregoing, including reasonable attorneys’ fees and expenses.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           “UCC” means the Uniform Commercial Code, as adopted and enacted
and as in effect from time to time in the State whose law governs pursuant to
the Section of this Agreement entitled “Governing Law and Jurisdiction.”  Terms
used herein which are defined in the UCC and not otherwise defined herein shall
have the respective meanings ascribed to such terms in the UCC. To the extent
the definition of any category or type of collateral is modified by any
amendment, modification or revision to the UCC, such modified definition will
apply automatically as of the date of such amendment, modification or revision.


2.        Grant of Security Interest.  To secure the Obligations, the Grantor,
as debtor, hereby assigns and grants to the Bank, as secured party, a continuing
lien on and security interest in the Collateral.  It is the intention of the
Grantor and the Bank that the first priority security interest granted herein on
the Collateral shall be on a pari passu basis with that granted to the Bank on
the Collateral in (i) that certain Security Agreement (Equipment Loan) and (ii)
that certain Security Agreement (Bond Swap) (collectively, the "Related Security
Agreements"), each of even date herewith and all of the Collateral shall secure
all of the Obligations as described herein and therein on a pari passu basis.


3.        Change in Name or Locations.  The Grantor hereby agrees that if the
location of the Collateral changes from the locations listed on Exhibit “A”
hereto and made part hereof, or if the Grantor changes its name, its type of
organization, its state of organization, its chief executive office or
establishes a name in which it may do business that is not listed as a tradename
on Exhibit “A” hereto, the Grantor will immediately (within three (3) days)
notify the Bank in writing of the additions or changes.


4.        Representations and Warranties.  The Grantor represents, warrants and
covenants to the Bank that: (a) all information, including its type of
organization, jurisdiction of organization, chief executive office, and (for
individuals only) principal residence are as set forth on Exhibit “A” hereto and
are true and correct on the date hereof; (b) except as disclosed in the loan
documents provided to the Bank with respect to the Related Security Agreements
on the date hereof, the Grantor has good, marketable and indefeasible title to
the Collateral, has not made any prior sale, pledge, encumbrance, assignment or
other disposition of any of the Collateral, and the Collateral is free from all
encumbrances and rights of setoff of any kind except the lien in favor of the
Bank created by this Agreement and the Related Security Agreements; (c) except
as herein provided, or with respect to obsolete Collateral, or in the ordinary
course of business, the Grantor will not hereafter without the Bank’s prior
written consent sell, pledge, encumber, assign or otherwise dispose of any of
the Collateral or permit any right of setoff, lien or security interest to exist
thereon except to the Bank; (d) the Grantor will defend the Collateral against
all claims and demands of all persons at any time claiming the same or any
interest therein; (e) each account and general intangible, included in the
definition of Collateral, is genuine and enforceable in accordance with its
terms and the Grantor will defend the same against all claims, demands, setoffs
and counterclaims at any time asserted; and (f) at the time any account or
general intangible becomes subject to this Agreement, such account or general
intangible will be a good and valid account representing a bona fide sale of
goods or services by the Grantor and such goods will have been shipped to the
respective account debtors or the services will have been performed for the
respective account debtors, and no such account or general intangible will be
subject to any claim for credit, allowance or adjustment by any account debtor
or any setoff, defense or counterclaim.
 
 
- 2 -

--------------------------------------------------------------------------------

 

5.        Grantor’s Covenants.  The Grantor covenants that it shall:


(a)           from time to time and at all reasonable times allow the Bank, by
or through any of its officers, agents, attorneys, or accountants, to examine or
inspect the Collateral, and obtain valuations and audits of the Collateral, at
the Grantor’s expense, wherever located.  The Grantor shall do, obtain, make,
execute and deliver all such additional and further acts, things, deeds,
assurances and instruments as the Bank may require to vest in and assure to the
Bank its rights hereunder and in or to the Collateral, and the proceeds thereof,
including waivers from landlords, warehousemen and mortgagees.  The Grantor
agrees that the Bank has the right to notify (on invoices or otherwise) account
debtors and other obligors or payors on any Collateral of its assignment to the
Bank, and that all payments thereon should be made directly to the Bank, and
that the Bank has full power and authority to collect, compromise, endorse, sell
or otherwise deal with the Collateral in its own name or that of the Grantor at
any time upon an Event of Default;


(b)           keep the Collateral in good order and repair at all times and
immediately notify the Bank of any event causing a material loss or decline in
value of the Collateral, whether or not covered by insurance, and the amount of
such loss or depreciation;


(c)           only use or permit the Collateral to be used in accordance with
all applicable federal, state, county and municipal laws and regulations; and


(d)           have and maintain insurance at all times with respect to all
Collateral against risks of fire (including so-called extended coverage), theft,
sprinkler leakage, and other risks (including risk of flood if any Collateral is
maintained at a location in a flood hazard zone) as the Bank may require, in
such form, in such amount, for such period and written by such companies as may
be satisfactory to the Bank in its sole discretion.  Each such casualty
insurance policy shall contain a standard Lender’s Loss Payable Clause issued in
favor of the Bank under which all losses thereunder shall be paid to the Bank as
the Bank’s interests may appear.  Such policies shall expressly provide that the
requisite insurance cannot be altered or canceled without at least thirty (30)
days prior written notice to the Bank and shall insure the Bank notwithstanding
the act or neglect of the Grantor.  Upon the Bank’s demand, the Grantor shall
furnish the Bank with duplicate original policies of insurance or such other
evidence of insurance as the Bank may require.  In the event of failure to
provide insurance as herein provided, the Bank may, at its option, obtain such
insurance and the Grantor shall pay to the Bank, on demand, the cost
thereof.  Proceeds of insurance may be applied by the Bank to reduce the
Obligations or to repair or replace Collateral, all in the Bank’s sole
discretion.


6.        Negative Pledge; No Transfer.  The Grantor will not sell or offer to
sell or otherwise transfer or grant or allow the imposition of a lien or
security interest upon the Collateral (except for sales of inventory and
collections of accounts in the Grantor’s ordinary course of business and any
other liens permitted under the Loan Agreement, if any), will not allow any
third party to gain control of all or any part of the Collateral, and will not
use any portion thereof in any manner inconsistent with this Agreement or with
the terms and conditions of any policy of insurance thereon.


7.        Covenants for Accounts.


(a)           The Grantor will, on the Bank’s demand, make notations on its
books and records showing the Bank’s security interest and make available to the
Bank shipping and delivery receipts evidencing the shipment of the goods that
gave rise to an account, completion certificates or other proof of the
satisfactory performance of services that gave rise to an account, a copy of the
invoice for each account and copies of any written contract or order from which
an account arose.  The Grantor shall promptly notify the Bank if an account
becomes evidenced or secured by an instrument or chattel paper and upon the
Bank’s request, will promptly deliver any such instrument or chattel paper to
the Bank, including any letter of credit delivered to the Grantor to support a
shipment of inventory by the Grantor.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(b)           The Grantor will promptly advise the Bank whenever an account
debtor refuses to retain or returns any goods from the sale of which a Qualified
Account, (as defined in the Borrowing Base Rider attached to the Loan
Agreement), arose and will comply with any instructions that the Bank may give
regarding the sale or other disposition of such returns.  From time to time with
such frequency as the Bank may request, the Grantor will report to the Bank all
credits given to account debtors on all accounts.


(c)           The Grantor will immediately notify the Bank if any account arises
out of contracts with the United States or any department, agency or
instrumentality thereof, and will execute any instruments and take any steps
required by the Bank so that all monies due and to become due under such
contract shall be assigned to the Bank and notice of the assignment given to and
acknowledged by the appropriate government agency or authority under the Federal
Assignment of Claims Act.


(d)           At any time after the occurrence of an Event of Default, and
without notice to the Grantor, the Bank may direct any persons who are indebted
to the Grantor on any Collateral consisting of accounts or general intangibles,
to make payment directly to the Bank of the amounts due.  The Bank is authorized
to collect, compromise, endorse and sell any such Collateral in its own name or
in the Grantor’s name and to give receipts to such account debtors for any such
payments and the account debtors will be protected in making such payments to
the Bank.  Upon the Bank’s written request, the Grantor will establish with the
Bank and maintain a lockbox account (“Lockbox”) with the Bank and a depository
account(s) (“Cash Collateral Account”) with the Bank subject to the provisions
of this subparagraph and such other related agreements as the Bank may require,
and the Grantor shall notify its account debtors to remit payments directly to
the Lockbox.  Thereafter, funds collected in the Lockbox shall be transferred to
the Cash Collateral Account, and funds in the Cash Collateral Account shall be
applied by the Bank, daily, to reduce the outstanding Obligations.


8.        Further Assurances.  By its signature hereon, the Grantor hereby
irrevocably authorizes the Bank to execute (on behalf of the Grantor) and file
against the Grantor one or more financing, continuation or amendment statements
pursuant to the UCC in form satisfactory to the Bank, and the Grantor will pay
the cost of preparing and filing the same in all jurisdictions in which such
filing is deemed by the Bank to be necessary or desirable in order to perfect,
preserve and protect its security interests.  If required by the Bank, the
Grantor will execute all documentation necessary for the Bank to obtain and
maintain perfection of its security interests in the Collateral.  At the Bank’s
request, the Grantor will execute, in form satisfactory to the Bank, a Rider to
Security Agreement for any Collateral for which the Bank requires a specific
itemized description.  If any Collateral consists of letter of credit rights,
electronic chattel paper, deposit accounts or supporting obligations not
maintained with the Bank or one of its affiliates, or any securities
entitlement, securities account, commodities account, commodities contract or
other investment property, then at the Bank’s request the Grantor will execute,
and will cause the depository institution or securities intermediary upon whose
books and records the ownership interest of the Grantor in such Collateral
appears, to execute such Pledge Agreements, Notification and Control Agreements
or other agreements as the Bank deems necessary in order to perfect, prioritize
and protect its security interest in such Collateral, in each case in a form
satisfactory to the Bank.  GRANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED UNDER APPLICABLE LAW, ALL OF ITS RIGHTS, IF ANY, TO FILE ANY
CORRECTION STATEMENT, AMENDMENT OR TERMINATION FINANCING STATEMENT WITH ANY
JURISDICTION RELATING TO THE COLLATERAL.


9.        Events of Default.  The Grantor shall, at the Bank’s option, be in
default under this Agreement upon the happening of any of the following events
or conditions (each, an “Event of Default”):  (a) any Event of Default (as
defined in any of the Obligations) which is not cured within any applicable cure
period; (b) any default under any of the Obligations that does not have a
defined set of “Events of Default” and the lapse of any notice or cure period
provided in such Obligations with respect to such default; (c) demand by the
Bank under any of the Obligations that have a demand feature; (d) the failure by
the Grantor to perform any of its obligations under this Agreement; (e) falsity,
inaccuracy or material breach by the Grantor of any written warranty, material
representation or statement made or furnished to the Bank by or on behalf of the
Grantor; (f) an uninsured material loss, theft, damage, or destruction to any of
the Collateral, or the entry of any judgment against the Grantor or any lien
against or the making of any levy, seizure or attachment of or on the
Collateral; (g) the failure of the Bank to have a perfected first priority
security interest in the Collateral, other than Permitted Encumbrances; (h) any
indication or evidence received by the Bank that the Grantor may have directly
or indirectly been engaged in any type of activity which, in the Bank’s
discretion, might result in the forfeiture of any material property of the
Grantor to any governmental entity, federal, state or local; or (i) if the Bank
otherwise deems itself insecure.
 
 
- 4 -

--------------------------------------------------------------------------------

 

10.      Remedies.  Upon the occurrence of any such Event of Default and at any
time thereafter, the Bank may declare all Obligations secured hereby immediately
due and payable and shall have, in addition to any remedies provided herein or
by any applicable law or in equity, all the remedies of a secured party under
the UCC. The Bank’s remedies include, but are not limited to, the right to (a)
peaceably by its own means or with judicial assistance enter the Grantor’s
premises and take possession of the Collateral without prior notice to the
Grantor or the opportunity for a hearing, (b) dispose of the Collateral on the
Grantor’s premises, (c) require the Grantor to assemble the Collateral and make
it available to the Bank at a place designated by the Bank, and (c) notify the
United States Postal Service to send the Grantor’s mail to the Bank.  Unless the
Collateral is perishable or threatens to decline speedily in value or is of a
type customarily sold on a recognized market, the Bank will give the Grantor
reasonable notice of the time and place of any public sale thereof or of the
time after which any private sale or any other intended disposition thereof is
to be made.  The requirements of commercially reasonable notice shall be met if
such notice is sent to the Grantor at least ten (10) days before the time of the
intended sale or disposition.  Expenses of retaking, holding, preparing for
disposition, disposing or the like shall include the Bank’s reasonable
attorneys’ fees and legal expenses, incurred or expended by the Bank to enforce
any payment due it under this Agreement either as against the Grantor, or in the
prosecution or defense of any action, or concerning any matter growing out of or
connection with the subject matter of this Agreement and the Collateral pledged
hereunder.  The Grantor waives all relief from all appraisement or exemption
laws now in force or hereafter enacted.  The Bank shall have the right to
proceed against any of the Collateral, or any other collateral at any time
securing the Obligations, to collect any or all of the Obligations, in such
order as the Bank shall deem proper.


11.      Power of Attorney.  The Grantor does hereby make, constitute and
appoint any officer or agent of the Bank as the Grantor’s true and lawful
attorney-in-fact, with power, following the occurrence of an Event of Default,
to (a) endorse the name of the Grantor or any of the Grantor’s officers or
agents upon any notes, checks, drafts, money orders, or other instruments of
payment or Collateral that may come into the Bank’s possession in full or part
payment of any Obligations; (b) sue for, compromise, settle and release all
claims and disputes with respect to, the Collateral; and (c) sign, for the
Grantor, such documentation required by the UCC, or supplemental intellectual
property security agreements; granting to the Grantor’s said attorney full power
to do any and all things necessary to be done in and about the premises as fully
and effectually as the Grantor might or could do.  The Grantor hereby ratifies
all that said attorney shall lawfully do or cause to be done by virtue
hereof.  This power of attorney is coupled with an interest, and is irrevocable.


12.      Payment of Expenses.  At its option, the Bank may discharge taxes,
liens, security interests or such other encumbrances as may attach to the
Collateral, may pay for required insurance on the Collateral and may pay for the
maintenance, appraisal or reappraisal, and preservation of the Collateral, as
determined by the Bank to be necessary.  The Grantor will reimburse the Bank on
demand for any payment so made or any expense incurred by the Bank pursuant to
the foregoing authorization, and the Collateral also will secure any advances or
payments so made or expenses so incurred by the Bank.


13.      Notices.  All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing
and will be effective upon receipt.  Notices  may be given in any manner to
which the parties may separately agree, including electronic mail.  Without
limiting the foregoing, first-class mail, facsimile transmission and commercial
courier service are hereby agreed to as acceptable methods for giving
Notices.  Regardless of the manner in which provided, Notices may be sent to a
party’s address as set forth above or to such other address as any party may
give to the other for such purpose in accordance with this section.
 
 
- 5 -

--------------------------------------------------------------------------------

 

14.      Preservation of Rights.  No delay or omission on the Bank’s part to
exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will the Bank’s
action or inaction impair any such right or power.  The Bank’s rights and
remedies hereunder are cumulative and not exclusive of any other rights or
remedies which the Bank may have under other agreements, at law or in equity.


15.      Illegality.  If any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, it shall not affect or impair
the validity, legality and enforceability of the remaining provisions of this
Agreement.


16.      Changes in Writing.  No modification, amendment or waiver of, or
consent to any departure by the Grantor from, any provision of this Agreement
will be effective unless made in a writing signed by the Bank, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  No notice to or demand on the Grantor will entitle the
Grantor to any other or further notice or demand in the same, similar or other
circumstance.


17.      Entire Agreement.  This Agreement (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral, between
the parties with respect to the subject matter hereof.


18.      Counterparts.  This Agreement may be signed in any number of
counterpart copies and by the parties hereto on separate counterparts, but all
such copies shall constitute one and the same instrument.  Delivery of an
executed counterpart of signature page to this Agreement by facsimile
transmission shall be effective as delivery of a manually executed
counterpart.  Any party so executing this Agreement by facsimile transmission
shall promptly deliver a manually executed counterpart, provided that any
failure to do so shall not affect the validity of the counterpart executed by
facsimile transmission.


19.      Successors and Assigns.  This Agreement will be binding upon and inure
to the benefit of the Grantor and the Bank and their respective heirs,
executors, administrators, successors and assigns; provided, however, that the
Grantor may not assign this Agreement in whole or in part without the Bank’s
prior written consent and the Bank at any time may assign this Agreement in
whole or in part.


20.      Interpretation.  In this Agreement, unless the Bank and the Grantor
otherwise agree in writing, the singular includes the plural and the plural the
singular; words importing any gender include the other genders; references to
statutes are to be construed as including all statutory provisions
consolidating, amending or replacing the statute referred to; the word “or”
shall be deemed to include “and/or”, the words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”;
references to articles, sections (or subdivisions of sections) or exhibits are
to those of this Agreement; and references to agreements and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Agreement.  Section
headings in this Agreement are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.  Unless
otherwise specified in this Agreement, all accounting terms shall be interpreted
and all accounting determinations shall be made in accordance with GAAP.  If
this Agreement is executed by more than one Grantor, the obligations of such
persons or entities will be joint and several.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
21.      Indemnity.  The Grantor agrees to indemnify each of the Bank, each
legal entity, if any, who controls the Bank and each of their respective
directors, officers and employees (the “Indemnified Parties”) and to defend and
hold each Indemnified Party harmless from and against any and all claims,
damages, losses, liabilities and expenses (including all fees and charges of
internal or external counsel with whom any Indemnified Party may consult and all
expenses of litigation and preparation therefor) which any Indemnified Party may
incur or which may be asserted against any Indemnified Party by any person,
entity or governmental authority (including any person or entity claiming
derivatively on behalf of the Grantor), in connection with or arising out of or
relating to the matters referred to in this Agreement or the Obligations,
whether (a) arising from or incurred in connection with any breach of a
representation, warranty or covenant by the Grantor, or (b) arising out of or
resulting from any suit, action, claim, proceeding or governmental
investigation, pending or threatened, whether based on statute, regulation or
order, or tort, or contract or otherwise, before any court or governmental
authority; provided, however, that the foregoing indemnity agreement shall not
apply to any claims, damages, losses, liabilities and expenses solely
attributable to an Indemnified Party’s gross negligence or willful
misconduct.  The indemnity agreement contained in this Section shall survive the
termination of this Agreement, payment of the Obligations and assignment of any
rights hereunder.  The Grantor may participate at its expense in the defense of
any such claim.

22.      Governing Law and Jurisdiction.  This Agreement has been delivered to
and accepted by the Bank and will be deemed to be made in the State where the
Bank’s office indicated above is located.  THIS AGREEMENT WILL BE INTERPRETED
AND THE RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF FLORIDA, EXCEPT THAT THE LAWS OF THE STATE WHERE
ANY COLLATERAL IS LOCATED (IF DIFFERENT FROM THE STATE OF FLORIDA) SHALL GOVERN
THE CREATION, PERFECTION AND FORECLOSURE OF THE LIENS CREATED HEREUNDER ON SUCH
PROPERTY OR ANY INTEREST THEREIN.  The Grantor hereby irrevocably consents to
the exclusive jurisdiction of any state or federal court in the county or
judicial district where the Bank’s office indicated above is located; provided
that nothing contained in this Agreement will prevent the Bank from bringing any
action, enforcing any award or judgment or exercising any rights against the
Grantor individually, against any security or against any property of the
Grantor within any other county, state or other foreign or domestic
jurisdiction.  The Bank and the Grantor agree that the venue provided above is
the most convenient forum for both the Bank and the Grantor.  The Grantor waives
any objection to venue and any objection based on a more convenient forum in any
action instituted under this Agreement.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
- 7 -

--------------------------------------------------------------------------------

 


23.      WAIVER OF JURY TRIAL.  EACH OF THE GRANTOR AND THE BANK IRREVOCABLY
WAIVES ANY AND ALL RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS AGREEMENT, ANY DOCUMENTS
EXECUTED IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN
ANY OF SUCH DOCUMENTS.  THE GRANTOR AND THE BANK ACKNOWLEDGE THAT THE FOREGOING
WAIVER IS KNOWING AND VOLUNTARY.


The Grantor acknowledges that it has read and understood all the provisions of
this Agreement, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.


WITNESS the due execution hereof as a document as of the date first written
above.
 

   
GRANTOR:
         
BOVIE MEDICAL CORPORATION,
   
a Delaware corporation
             
By: 
         
Name: 
       
Title:
 

 

   
BANK:
         
PNC BANK, NATIONAL ASSOCIATION
             
By: 
         
Name: 
       
Title:
 

 
 
- 8 -

--------------------------------------------------------------------------------

 

EXHIBIT “A”
TO SECURITY AGREEMENT
 
1.
Grantor’s form of organization (i.e., corporation, partnership, limited
liability company):
   
 
Grantor is a corporation
   
2.
Grantor’s State of organization, if a registered organization (i.e.,
corporation, limited partnership or limited liability company):
     
Delaware
   
3.
Grantor’s principal residence, if a natural person or general partnership:
     
N/A
   
4.
Address of Grantor’s chief executive office, including the County:
     
5115 Ulmerton Road
 
Clearwater, Pinellas County, Florida  33760
   
5.
Grantor’s EIN, if not a natural person:
     
11-2644611
   
6.
Grantor’s SSN, if a natural person:
     
N/A
   
7.
Grantor’s organizational ID# (if any exists):
     
0949215
   
8.
Address for books and records, if different:
     
N/A
   
9.
Addresses of other Collateral locations, including Counties, for the past five
(5) years:
     
NONE
   
10.
Name and address of landlord or owner if location is not owned by the Grantor:
     
NONE
   
11.
Other names or tradenames now or formerly used by the Grantor:
     
An-Con Genetics, Inc.
   
12.
List of all existing Commercial Tort Claims (by case title with court and brief
description of claim):

 
 
- 9 -

--------------------------------------------------------------------------------

 
 

  On July 9, 2010, Bovie filed a complaint in the United States District for the
Middle District of Florida (Tampa division) naming Steven Livneh, who at the
time was a director of the Company, and two of his related entities as
defendants. In its complaint, the Company are seeking, among other things, a
declaratory judgment from the Court concerning its rights under certain
agreements entered into with the defendants in 2006 in connection with the
acquisition of certain assets and technology, including intellectual property
relating to the Company’s Seal-N-Cut™ product. The Company is also seeking
damages for breach of contract, breach of fiduciary duty by Mr. Livneh relating
to his service as an officer and director of the Company, tortious interference
with contractual relations, defamation, slander of title and injunctive
relief.  Mr. Livneh filed a motion seeking to (a) dismiss the complaint or, in
the alternative, to (b) transfer venue. On December 20, 2010 the court issued an
order dismissing without prejudice five of our fifteen claims, due to New York
being defined in the forum selection clauses in two of the underlying contracts
with Mr. Livneh.  The Company re-filed these five claims in federal court in New
York.  Mr. Livneh’s motion to dismiss the remaining claims in Florida was denied
and the venue was not transferred.      
On January 10, 2011 defendant Livneh filed a counter-complaint/third party
complaint against the Company, its CEO, and COO, alleging fraud, fraud in the
inducement, fraudulent misrepresentation, breach of fiduciary duty, negligent
misrepresentation, innocent misrepresentation, breach of contract, tortuous
interference, shareholder derivative, defamation, breach of good faith and fair
dealing, violation of the Uniform Trade Secrets Act, and violation of the
Florida Whistleblower’s Act, and seeking rescission and a declaratory judgment.
In addition to the foregoing relief, defendant also seeks reinstatement of Mr.
Livneh to the Company’s board of directors, issuance of certain shares of
unrestricted stock, compensatory, actual and/or special damages, punitive and/or
exemplary damages, and attorney’s fees and costs.  Discovery in the matter is
proceeding and a mediation has been scheduled for November 2011.

 
 
- 10 -

--------------------------------------------------------------------------------